Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Allowable Subject Matter
Reference 1: Khan (US 20210057036).
Reference 2: Chiu (US 2015/0084210).
Regarding claim 1, Khan teaches a device package in fig. 1A, comprising: 
an interposer (102) with an interconnect (30) on an interconnect package layer (refer to package substrate); 
a conductive layer (refer to pads on the interposer 102 that bumps 122 formed on see par. 22) on the interposer; and 
one or more dies (105/1110) on the conductive layer (refer to pads on the interposer 102 that bumps 122 formed on see par. 22).
Khan does not teach “the interconnect package layer includes a zero-misalignment two-via stack (ZM2VS) and a dielectric, and wherein the ZM2VS is directly coupled to the interconnect of the interposer”
Regarding claim 1, Chiu teaches a device package in fig. 1a-d, comprising: 
an interposer (118) with an interconnect (116) on an interconnect package layer (refer to 108A/108B); 
a conductive layer (refer to pads 104) on the interposer (118); and 
one or more dies (126A/126B) on the conductive layer (refer to pads 104).
Chiu does not teach “the interconnect package layer includes a zero-misalignment two-via stack (ZM2VS) and a dielectric, and wherein the ZM2VS is directly coupled to the interconnect of the interposer.”
Similarly, regarding claim 18, Khan does not teach “the interconnect package layer includes ZM2VS and a dielectric, and wherein the ZM2VS is directly coupled to the -6-Attorney Docket No. P120927PCT-US 111079interconnect of the interposer”.
Regarding claim 18, Chiu does not teach “the interconnect package layer includes ZM2VS and a dielectric, and wherein the ZM2VS is directly coupled to the -6- Attorney Docket No. P120927PCT-US 111079interconnect of the interposer”.

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a device packaged, comprising: “the interconnect package layer includes a zero-misalignment two-via stack (ZM2VS) and a dielectric, and wherein the ZM2VS is directly coupled to the interconnect of the interposer” in combination of all of the limitations of claim 1. Claims 2-17 include all of the limitations of claim 1.
Regarding claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming a device package, comprising: “wherein the interconnect package layer includes ZM2VS and a dielectric, and wherein the ZM2VS is directly coupled to the -6- Attorney Docket No. P120927PCT-US 111079interconnect of the interposer” in combination of all of the limitations of claim 18. Claims 19-25 include all of the limitations of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818